Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT1

SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of October 24, 2017, by and
among QUOTIENT LIMITED, a company organized under the laws of Jersey (the
“Company”), and the investors listed on the Schedule of Subscribers attached
hereto (individually, a “Subscriber” and collectively, the “Subscribers”).

WHEREAS:

A. The Company and each Subscriber is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Each Subscriber wishes to subscribe for, and the Company wishes to issue,
upon the terms and conditions stated in this Agreement, (i) that aggregate
number of ordinary shares, of no par value per share in the capital of the
Company (the “Ordinary Shares”), set forth opposite such Subscriber’s name in
column (3) on the Schedule of Subscribers (which aggregate amount for all
subscribers pursuant to this Agreement and the Other Subscription Agreements
shall be 7,864,683 Ordinary Shares and shall collectively be referred to herein
as the “New Ordinary Shares”), and (ii) a warrant to acquire up to that number
of additional Ordinary Shares set forth opposite such Subscriber’s name in
column (4) on the Schedule of Subscribers (which aggregate amount for all
subscribers pursuant to this Agreement and the Other Subscription Agreements
shall be warrants to acquire 8,414,683 additional Ordinary Shares and shall
collectively be referred to herein as the “Warrants”) (as exercised,
collectively, the “Warrant Shares”). For purposes of this Agreement, “Other
Subscription Agreements” means subscription agreements executed and delivered to
the Company contemporaneously with this Agreement, which subscription agreements
will be on substantially similar terms and conditions as this Agreement;
provided, however, that certain Subscribers are purchasing pre-funded warrants
(the “Pre-Funded Warrants”) pursuant to Other Subscription Agreements in
addition to New Ordinary Shares and Warrants.

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights with respect to the New Ordinary Shares, the Warrants, and
the Warrant Shares, under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

D. The New Ordinary Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

NOW, THEREFORE, the Company and each Subscriber hereby agree as follows:

 

1 [Subscription Agreement to be revised to include Pre-Funded Warrants for
Subscribers purchasing Pre-Funded Warrants.]



--------------------------------------------------------------------------------

1. SUBSCRIPTION AND ISSUE OF NEW ORDINARY SHARES AND WARRANTS.

(a) Issue of New Ordinary Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue to each Subscriber, and each Subscriber severally, but not jointly, shall
subscribe for on the Closing Date (as defined below), the number of New Ordinary
Shares as is set forth opposite such Subscriber’s name in column (3) on the
Schedule of Subscribers, along with the Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Subscriber’s name in column (4) on
the Schedule of Subscribers (the “Closing”).

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
October 26, 2017, 5:00 p.m., New York City time (or such later date as is
mutually agreed to by the Company and each Subscriber) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Davis Polk & Wardwell LLP.

(ii) Subscription Price. The aggregate subscription price for the New Ordinary
Shares and the Warrants to be subscribed for by each such Subscriber at the
Closing (the “Subscription Price”) shall be the amount set forth opposite each
Subscriber’s name in column (5) of the Schedule of Subscribers. The subscription
price for the New Ordinary Shares shall be $4.64 per share, which is equal to
the closing bid price of the Ordinary Shares as reported on The NASDAQ Global
Market on the date of this Agreement, and the subscription price for the
Warrants shall be $0.125 multiplied by the number of underlying Warrant Shares2.
Each Subscriber shall have the benefit of any terms more favorable, in form or
substance, contained in the Other Subscription Agreements (other than pursuant
to Section 4(g) of the Other Subscription Agreements and other than any
provisions relating to the purchase of Pre-Funded Warrants).

(b) Form of Payment. On the Closing Date, (i) each Subscriber shall pay its
Subscription Price to the Company for the New Ordinary Shares and the Warrants
to be issued and sold to such Subscriber at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Subscriber the New
Ordinary Shares (allocated in the amounts as such Subscriber shall request)
which such Subscriber is subscribing for hereunder, along with the Warrants
(allocated in the amounts as such Subscriber shall request) which such
Subscriber is purchasing, in each case duly executed on behalf of the Company
and registered in the name of such Subscriber or its designee.

(c) Simultaneous Issuance. The parties agree that the issuance and sale by the
Company of the Warrants and the New Ordinary Shares to the Subscribers are
occurring simultaneously.

 

2  [For Subscribers purchasing Pre-Funded Warrants, include the following “and
the subscription price for the Pre-Funded Warrants shall be $4.755 multiplied by
the number of underlying Warrant Shares”]

 

- 2 -



--------------------------------------------------------------------------------

2. SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.

Each Subscriber represents, warrants and agrees with respect to only itself
that:

(a) Organization and Good Standing. Such Subscriber is a corporation,
partnership or limited liability company duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

(b) Authorization and Power. Such Subscriber has the requisite power and
authority, corporate or otherwise, to enter into and perform the Transaction
Documents (as defined below) to which such Subscriber is a party and to
subscribe for the New Ordinary Shares and Warrants being sold to it hereunder.
The execution, delivery and performance of the Transaction Documents to which
such Subscriber is a party by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, partnership, or limited liability company action, and no
further consent or authorization of such Subscriber or its Board of Directors,
stockholders or partners, as the case may be, is required.

(c) No Public Sale or Distribution. Such Subscriber is subscribing for the New
Ordinary Shares and the Warrants, and upon exercise of the Warrants will acquire
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Subscriber does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of the Transaction Documents.
Such Subscriber is subscribing for the Securities hereunder in the ordinary
course of its business. Such Subscriber does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(d) Accredited Investor Status. Such Subscriber is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. Such Subscriber understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to subscribe for the Securities.

(f) Information. Such Subscriber and its advisors, if any, have been furnished
with, or had access to, all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities that have been requested by such

 

- 3 -



--------------------------------------------------------------------------------

Subscriber as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Such Subscriber and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Subscriber or its advisors,
if any, or its representatives shall modify, amend or affect such Subscriber’s
right to rely on the Company’s representations and warranties contained herein.
Such Subscriber understands that its investment in the Securities involves a
high degree of risk and is able to afford a complete loss of such investment.
Such Subscriber has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(g) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h) Transfer or Resale. Such Subscriber understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Subscriber shall have delivered to the Company
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Subscriber provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder. The Securities
may be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Subscriber effecting a pledge of the Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 2(h).

(i) Legends. Such Subscriber understands that the certificates or other
instruments representing the New Ordinary Shares and the Warrants (to the extent
such Securities are certificated) and, until such time as the resale of the
Warrant Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the share certificates

 

- 4 -



--------------------------------------------------------------------------------

representing the Warrant Shares (to the extent such Securities are
certificated), except as set forth below, shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
Securities, whether or not such Securities are certificated):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 (in which case, the Company shall facilitate the removal of
the legend; provided, however, the Company shall not be required to furnish an
opinion of counsel to facilitate any sale, assignment or transfer pursuant to
Rule 144 at any time that the Securities are registered for resale under ther
1933 Act).

(j) Validity; Enforcement. The Transaction Documents to which such Subscriber is
a party have been duly and validly authorized, executed and delivered on behalf
of such Subscriber and shall constitute the legal, valid and binding obligations
of such Subscriber enforceable against such Subscriber in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

- 5 -



--------------------------------------------------------------------------------

(k) No Conflicts. The execution, delivery and performance by such Subscriber of
the Transaction Documents to which such Subscriber is a party and the
consummation by such Subscriber of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Subscriber or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Subscriber
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Subscriber, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Subscriber to perform its obligations hereunder.

(l) Residency. Such Subscriber is a resident of that jurisdiction specified
below its address on the Schedule of Subscribers.

(m) No General Solicitation. Each Subscriber acknowledges that the Securities
were not offered to such Subscriber by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, website, or similar media,
or broadcast over television or radio, or (ii) any seminar or meeting to which
such Subscriber was invited by any of the foregoing means of communications.

(n) No Affiliates; Independent Investment.    Except as may be otherwise
disclosed by the Subscriber in any filings with the SEC under Section 13 and/or
Section 16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
the Subscriber is acting independently with respect to its investment in, and
related rights with respect to voting, holding or disposing of, the Securities
subscribed for hereunder.

(o) Brokers. Each Subscriber has no knowledge of any brokerage or finder’s fees
or commissions that are or will be payable by the Company or any of its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person or entity, with respect to the
transactions contemplated by this Agreement.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Subscribers that:

(a) Defined Terms. Capitalized terms used in this Section 3 without definition
have the meanings ascribed to them in Annex A hereto.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrants
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the New Ordinary Shares and the Warrants and the reservation for
issuance and the issuance

 

- 6 -



--------------------------------------------------------------------------------

of the Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by the Company’s Board of Directors and no further filing, consent or
authorization is required by the Company, its Board of Directors, or its
shareholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as (i) such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and (ii) enforceability of the indemnification and contributions
provisions set forth in the Transaction Documents may be limited by the federal
or state securities laws of the United States or the public policy underlying
such laws.

(c) Issuance of Securities. The New Ordinary Shares and the Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof and the New Ordinary Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Ordinary Shares. As of the Closing, a number of Ordinary
Shares shall have been duly authorized and reserved for issuance which equals or
exceeds 100% of the aggregate of the maximum number of Ordinary Shares issuable
upon exercise of the Warrants. Upon exercise in accordance with the Warrants,
the Warrant Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof, with the holders being entitled to all rights accorded to a
holder of Ordinary Shares. Assuming the accuracy of and compliance with each of
the representations, warranties and agreements of the Subscribers herein, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the New Ordinary Shares and the Warrants and the reservation for issuance and
the issuance of the Warrant Shares issuable upon exercise of the Warrants) will
not (i) result in a violation of the certificate of incorporation (or
certificate of incorporation on change of name) or the articles of association
of the Company or the articles of association, charters or bylaws (as
applicable) or other applicable organizational documents of any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of The
NASDAQ Global Market (the “Principal Market”) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected), except in the cases of clauses (ii) and
(iii) such as would not reasonably be expected to have a Material Adverse
Effect.

 

- 7 -



--------------------------------------------------------------------------------

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory commission,
board, body, authority, or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof (other than (x) any consent, authorization or order that
has been obtained as of the date hereof, (y) any filing or registration that has
been made as of the date hereof or (z) any filings which may be required to be
made by the Company with the SEC, state securities administrators or the
Principal Market or The NASDAQ Stock Market, LLC, subsequent to the Closing;
provided that, for purposes of the representation made in this sentence, the
Company is assuming and relying upon the accuracy of and compliance with each of
the relevant representations, warranties and agreements of the Subscribers
herein). The Company is unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence. The Company is not in violation of
the listing requirements of the Principal Market and has no knowledge of any
facts that would reasonably lead to delisting or suspension of the Ordinary
Shares in the foreseeable future.

(f) Acknowledgment Regarding Subscriber’s Subscription of the Securities. The
Company acknowledges and agrees that each Subscriber is acting solely in the
capacity of an arm’s length subscriber with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Subscriber is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by a Subscriber or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Subscriber’s
subscription of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

(g) No General Solicitation; No Placement Agent. Neither the Company, nor any of
its Subsidiaries or affiliates, nor, to the Company’s knowledge, any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Securities. Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and, to the Company’s knowledge, any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of shareholders of the Company
for purposes of any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their affiliates and, to the
Company’s knowledge, any Person acting on their behalf will take, directly or
indirectly, any action or steps referred to in the preceding sentence that would
require registration of the issuance of any of the Securities under the 1933 Act
or cause the offering of the Securities to be integrated with other offerings
for purposes of any such applicable shareholder approval provisions.

 

- 8 -



--------------------------------------------------------------------------------

(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the certificate of incorporation (or certificate
of incorporation on change of name) or the articles of association of the
Company or the laws of Jersey, Channel Islands or any other applicable
jurisdiction which is or could become applicable to any Subscriber as a result
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Subscriber’s
ownership of the Securities. The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Ordinary Shares or a change in control of the Company.

(j) SEC Documents; Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof or prior to the date of the
Closing and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective filing
dates, the SEC Documents conformed in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Any Supplemental Disclosure Document (as
defined below), as of its date and as of the date hereof, did not and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
filing dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Subscribers which is
not included in the SEC Documents, including, without limitation, disclosure
contained in any supplemental disclosure document prepared by the Company and
provided by the Company to be delivered to potential subscribers (“Supplemental
Disclosure Document”) and information referred to in Section 2(f) of this
Agreement or in any disclosure schedules, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

- 9 -



--------------------------------------------------------------------------------

(k) Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issue of the New Ordinary Shares and the Warrants to be subscribed for
by each Subscriber hereunder will be, or will have been, fully paid or provided
for by the Company, and all laws imposing such taxes will be or will have been
complied with.

(l) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Ordinary Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting
subscriptions of, the Securities, or (iii) paid or agreed to pay to any person
any compensation for soliciting another to subscribe for any other securities of
the Company.

(m) Disclosure. The Company confirms that neither it nor, to the Company’s
knowledge, any other Person acting on its behalf has provided any of the
Subscribers or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information,
other than such information that will be publicly disclosed pursuant to
Section 4(i) of this Agreement. The Company understands and confirms that each
of the Subscribers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Subscribers regarding the Company or any of its Subsidiaries, their business and
the transactions contemplated hereby furnished by the Company is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. No
material event or circumstance has occurred or material information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

(n) Acknowledgement Regarding Subscribers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Subscribers with applicable law, it is understood and
acknowledged by the Company (i) that none of the Subscribers have been asked by
the Company or its Subsidiaries to agree, nor has any Subscriber agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that past or future open market or other transactions by any Subscriber,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Subscriber, and counter parties in “derivative” transactions to
which any such Subscriber is a party, directly or indirectly, presently may have
a “short” position in the Ordinary Shares, and (iv) that each Subscriber shall
not be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that, subject to compliance by the Subscribers with

 

- 10 -



--------------------------------------------------------------------------------

applicable law, (a) one or more Subscribers may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, and (b) such hedging and/or trading activities (if any) could
reduce the value of the existing shareholders’ equity interests in the Company
at and after the time that the hedging and/or trading activities are being
conducted.

(o) Additional Representations and Warranties. In addition to the
representations and warranties set out in this Agreement, the Company hereby
makes the representations and warranties set forth in Annex A hereto, each of
which is incorporated in its entirety as if set forth herein.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Subscriber upon request promptly after such filing. The Company, on or before
the Closing Date, shall take such action as is necessary in order to obtain an
exemption for or to qualify the Securities for subscription by the Subscribers
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States, and shall upon request provide
evidence of any such action so taken to the Subscribers on or prior to the
Closing Date. The Company shall make all filings and reports relating to the
offer and issue of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date;
provided, however, the Company shall not for any such purpose be required to
qualify generally to transact business as a foreign corporation or as a dealer
in securities in any jurisdiction or to consent to general service of process in
any jurisdiction.

(c) Reporting Status. From the date hereof until the date on which the Investors
(as defined in the Registration Rights Agreement) shall have sold all the New
Ordinary Shares and Warrant Shares or are able to sell all the New Ordinary
Shares and Warrant Shares under Rule 144 without the requirement for the Company
to be in compliance with the current public information required thereunder and
without volume or manner of sale restrictions and none of the Warrants is
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, including any
extension period under Rule 12b-25 of the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

(d) Use of Proceeds. The Company will use the proceeds from the issue of the New
Ordinary Shares and the Warrants for general corporate purposes, including to
fund the development and commercialization costs for MosaiQ™, and not for
(A) the repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries or (B) redemption or repurchase of any of its or its Subsidiaries’
equity securities.

 

- 11 -



--------------------------------------------------------------------------------

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period, unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, (i) within one (1) Business
Day after the filing thereof with the SEC, a copy of its Annual Reports in Form
10-K and Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act (other than amendments in respect of the Company’s Registration
Statement on Form S-3 (Registration No. 333-206026), as amended, and the
Company’s Registration Statement on Form S-3 (Registration No. 333-203818), as
amended), (ii) within one (1) Business Day after the release thereof, facsimile
or e-mailed copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

(f) Listing. The Company shall as soon as reasonably practicable secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) other than the Warrants upon each national securities exchange
and automated quotation system, if any, upon which Ordinary Shares are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other Ordinary Shares shall be so listed, such listing of all Registrable
Securities other than the Warrants from time to time issuable under the terms of
the Transaction Documents. The Company shall maintain the Ordinary Shares’
authorization for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Ordinary Shares on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees or broker’s commissions (other than for
Persons engaged by any Subscriber) relating to or arising out of the
transactions contemplated hereby. Except as otherwise set forth in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the issue of the New Ordinary Shares and Warrants to the
Subscribers[, provided that the Company shall reimburse the Subscribers for
reasonable documented out-of-pocket fees collectively paid by the Subscribers to
legal counsel for providing legal advice in connection with the negotiation and
execution of the Transaction Documents, up to a maximum of $200,000 in the
aggregate for the Subscribers]3.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation,

 

 

3 

[This provision to be removed in the Subscription Agreements to be used by Galen
Partners, directors and officers of the Company; and in the Galen Parnters
Subscription Agreement an expense reimbursement shall be included subject to a
$20,000 cap.]

 

- 12 -



--------------------------------------------------------------------------------

Section 2(h) of this Agreement; provided that an Investor and its pledgee shall
be required to comply with the provisions of Section 2(h) of this Agreement in
order to effect a sale, transfer or assignment of Securities to such pledgee.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor; provided that any and all costs to
effect the pledge of the Securities are borne by the pledgor and/or pledgee and
not the Company.

(i) Disclosure of Transactions and Other Material Information. On or before 8:00
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and promptly thereafter file
a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act,
as well as disclosing such other information as the Company and the Subscribers
may reasonably agree, and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of Warrant and the form
of the Registration Rights Agreement) as exhibits to such filing (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing with
the SEC, no Subscriber shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents,
not to, provide any Subscriber with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing with the SEC without the express written consent of such
Subscriber. If a Subscriber has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries from such
Persons, it shall provide the Company with written notice thereof. The Company
shall, within five (5) Trading Days of receipt of such notice, make public
disclosure of such material, nonpublic information, to the extent such
information is both material and nonpublic. “Trading Day” means any day on which
the Ordinary Shares are traded on the Principal Market, or, if the Principal
Market is not the principal trading market for the Ordinary Shares, then on the
principal securities exchange or securities market on which the Ordinary Shares
are then traded; provided that “Trading Day” shall not include any day on which
the Ordinary Shares are scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Ordinary Shares are suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00 p.m., New York time).
Neither the Company, its Subsidiaries nor any Subscriber shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Subscriber, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations. Without the prior written consent of
any applicable Subscriber, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Subscriber in any filing,
announcement, release or otherwise other than in connection with the
Registration Statement, as contemplated pursuant to the Registration Rights
Agreement, and other than in connection with the 8-K Filing, as contemplated
pursuant to this Agreement, unless such disclosure is required by law,
regulation or the Principal Market.

 

- 13 -



--------------------------------------------------------------------------------

(j) Conduct of Business. During the Reporting Period, the business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(k) Corporate Existence. So long as any Subscriber beneficially owns any
Warrants, the Company shall maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets where the surviving or successor entity in such transaction (if other
than the Company) (i) assumes the Company’s obligations under the Warrants and
the Registration Rights Agreement and (ii) is a publicly traded entity whose
common equity is quoted on or listed for trading on a national securities
exchange registered with the SEC under Section 6 of the 1934 Act.

(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
100% of the number of Ordinary Shares issuable upon exercise of the Warrants
issued at the Closing (without taking into account any limitations on exercise
of the Warrants set forth in the Warrants).

(m) DTC. The Company shall (i) facilitate the eligibility and acceptance of
certificates representing the Registrable Securities (not bearing any
restrictive legend and in a form eligible for deposit with The Depository Trust
Company (“DTC”)) for delivery of any sale of such Registrable Securities to be
offered pursuant to a Registration Statement (as defined in the Registration
Rights Agreement) through the facilities of DTC upon the effectiveness of such
Registration Statement and (ii) make any necessary changes to the Warrants to
facilitate DTC eligibility as reasonably acceptable to the Subscriber.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Ordinary Shares or Warrants), a register for the Ordinary Shares and
Warrants in which the Company shall record the name and address of the Person in
whose name the Ordinary Shares or Warrants have been issued (including the name
and address of each transferee) and the number of Warrant Shares issuable upon
exercise of the Warrants held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection of
any Subscriber or its legal representatives.

(b) Transfer Agent Matters. The Company represents and warrants that no
instruction, other than stop transfer instructions to give effect to
Section 2(h) hereof, will be given by the Company to its transfer agent or any
subsequent transfer agent with respect to the Securities, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Subscriber effects a sale, assignment or transfer of
the Securities in accordance with Section 2(h), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares or warrants to the applicable balance accounts at
DTC in such name and in such denominations as specified by such Subscriber to

 

- 14 -



--------------------------------------------------------------------------------

effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Ordinary Shares, Warrants or Warrant Shares
sold, assigned or transferred pursuant to an effective registration statement
or, to the extent available, pursuant to Rule 144, the transfer agent shall
issue such Securities to the Subscriber, assignee or transferee, as the case may
be, without any restrictive legend.

(c) Breach. The Company acknowledges that a breach by it of its obligations
under this Section 5 will cause irreparable harm to a Subscriber. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that a
Subscriber shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to a Subscriber holding New Ordinary Shares or Warrant Shares
unlegended certificates (to the extent such Securities are certificated) or
remove a stop-transfer order placed against the transfer of such Securities
(whether or not such Securties are certificated) within three (3) Business Days
of (x) receipt of documents necessary for the removal of the legend set forth
above in Section 2(i) or such stop-transfer order, as applicable, or (y) the
date of its obligation to deliver the Ordinary Shares as contemplated pursuant
to clause (ii) below (the “Deadline Date”), then, in addition to all other
remedies available to such Subscriber, if on or after the Trading Day
immediately following such three Business Day period, such Subscriber purchases
(in an open market transaction or otherwise) Ordinary Shares to deliver in
satisfaction of a sale by such Subscriber of Ordinary Shares that such
Subscriber anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three Business Days after such Subscriber’s request and in such
Subscriber’s discretion, either (i) pay cash to such Subscriber in an amount
equal to such Subscriber’s total purchase price (including brokerage
commissions, if any) for the Ordinary Shares so purchased (the “Buy-In Price”),
at which point the Company’s obligation to deliver such certificate (and to
issue such Ordinary Shares) or update the Company’s Ordinary Share book entries,
as applicable, shall terminate, or (ii) promptly honor its obligation to deliver
to such Subscriber a certificate or certificates representing such Ordinary
Shares (to the extent such Securities are certificated) or remove a
stop-transfer order placed against the transfer of such Securities (whether or
not such Securties are certificated) and pay cash to such Subscriber in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Ordinary Shares, times (B) the Closing Bid Price on the
Deadline Date. “Closing Bid Price” means, for any security as of any date, the
last closing price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price then the last bid price of
such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security as reported in the “pink

 

- 15 -



--------------------------------------------------------------------------------

sheets” by OTC Markets Group (formerly Pink Sheets LLC). If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and such Subscriber,
all such determinations to be appropriately adjusted for any share dividend,
share split, share combination (consolidation) or other similar transaction
during the applicable calculation period.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE.

The obligation of the Company hereunder to issue the New Ordinary Shares and the
related Warrants to each Subscriber at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions; provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Subscriber with prior written notice thereof:

(i) Such Subscriber shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

(ii) Such Subscriber shall have delivered to the Company the Subscription Price
for the New Ordinary Shares and the related Warrants being purchased by such
Subscriber, and each other Subscriber shall have delivered to the Company the
Subscription Price for the New Ordinary Shares and the Warrants, in each case,
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.

(iii) The Company shall have received the full subscription price for the New
Ordinary Shares, the Warrants and the Pre-Funded Warrants subscribed for
pursuant to the Other Subscription Agreements, which shall be no less than
$25,000,000, in each case, at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

(iv) The representations and warranties of such Subscriber shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Subscriber shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Subscriber at or prior to the Closing Date.

7. CONDITIONS TO EACH SUBSCRIBER’S OBLIGATION TO SUBSCRIBE.

The obligation of each Subscriber hereunder to subscribe for the New Ordinary
Shares and the related Warrants at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions; provided
that these conditions are for each Subscriber’s sole benefit and may be waived
by such Subscriber at any time in its sole discretion by providing the Company
with prior written notice thereof:

 

- 16 -



--------------------------------------------------------------------------------

(i) The Company shall have (i) duly executed and delivered to such Subscriber
each of the Transaction Documents and the related Warrants (in such amounts as
such Subscriber shall request) being subscribed for by such Subscriber at the
Closing pursuant to this Agreement and (ii) executed and delivered to such
Subscriber the New Ordinary Shares (in such amount as such Subscriber shall
request) or updated the Company’s Ordinary Share book entries, as applicable.

(ii) Such Subscriber shall have received the opinion of Clifford Chance US LLP,
counsel for the Company (“Company Counsel”), dated as of the Closing Date, in
substantially the form of Exhibit B attached hereto.

(iii) Such Subscriber shall have received the opinion of Carey Olsen, counsel
for the Company with respect to the laws of Jersey (“Jersey Company Counsel”),
dated as of the Closing Date, in substantially the form of Exhibit C attached
hereto.

(iv) The Company shall have delivered to such Subscriber a certificate (“Good
Standing Certificate”) evidencing the incorporation and good standing of the
Company and each of its operating Subsidiaries in such Subsidiary’s jurisdiction
of organization issued by the Secretary of State or similar authority of such
jurisdiction of organization as of a date within 10 days of the Closing Date, or
such other document in lieu of a Good Standing Certificate as is reasonably
satisfactory to the Subscriber.

(v) The Ordinary Shares (I) shall be listed on the Principal Market and
(II) shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

(vi) The Company shall have delivered to such Subscriber a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, in a form
reasonably acceptable to such Subscriber, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s Board of Directors, and (ii) the
Articles of Association of the Company each as in effect at the Closing.

(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Subscriber shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Subscriber.

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the New Ordinary
Shares and the Warrants.

 

- 17 -



--------------------------------------------------------------------------------

(ix) The Company shall have delivered to such Subscriber such other documents
relating to the transactions contemplated by this Agreement as such Subscriber
or its counsel may reasonably request.

(x) Such Subscriber shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of the Company.

(xi) A number of Ordinary Shares equal to the sum of the New Ordinary Shares and
the Warrant Shares shall have been approved for listing on the Principal Market.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Subscriber on or before five (5) Business Days from the date hereof
due to the Company’s or such Subscriber’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the nonbreaching party’s failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile (or other electronic
form of) signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile (or other electronic form of) signature.

 

- 18 -



--------------------------------------------------------------------------------

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Subscribers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the other
Transaction Documents contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither the Company nor any Subscriber makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the holders of Securities representing at
least a majority of the amount of the Securities, or, if prior to the Closing
Date, the Subscribers listed on the Schedule of Subscribers as being obligated
to subscribe at least a majority of the amount of the Securities. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Securities then
outstanding. The Company has not, directly or indirectly, made any agreements
with any Subscribers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Subscriber has made any commitment or promise or
has any other obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Quotient Limited

28 Esplanade

St Helier

JE2 3QA

Jersey, Channel Islands

Telephone: +44 131 445 6159

 

- 19 -



--------------------------------------------------------------------------------

Facsimile: +44 153 4700 007

Attention: Paul Cowan

with a copy (for informational purposes only) to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Alejandro E. Camacho and Per B. Chilstrom

Facsimile: 212-878-8375

If to the Transfer Agent:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Telephone: 212-845-3277

Facsimile: 212-616-7615

Attention: Henry Farrell

If to a Subscriber, to its address and facsimile number set forth on the
Schedule of Subscribers, with copies to such Subscriber’s representatives as set
forth on the Schedule of Subscribers and to such other address and/or facsimile
number and/or to the attention of such other Person as the Subscriber has
specified by written notice given to the Company five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate number of Registrable Securities, determined
as if all of the Warrants and the Pre-Funded Warrants then outstanding have been
exercised for Registrable Securities without regard to any limitations on the
exercise of the Warrants or the Pre-Funded Warrants, as applicable. A Subscriber
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company, in which event such assignee shall be
deemed to be a Subscriber hereunder with respect to such assigned rights and
obligations.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

- 20 -



--------------------------------------------------------------------------------

(i) (i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Subscribers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Subscriber shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Subscriber’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Subscriber, the directors, officers, members, partners, employees, agents and
representatives thereof, and each Person, if any, who controls any Subscriber
within the meaning of the 1933 Act or the 1934 Act (collectively, the
“Indemnitees”), from and against any and all actions, causes of action, suits,
claims, losses, reasonable costs, penalties, reasonable fees, liabilities and
damages, and reasonable expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to any untrue statement of a material fact in the
SEC Documents or any Supplemental Disclosure Document or any omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations of the parties under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Subscriber shall have all rights and remedies set forth in
the Transaction Documents and all rights and remedies which such Subscribers
have been granted at any time under any other agreement or contract and all of
the rights which such Subscribers have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Subscribers, or any of them. The Company therefore
agrees that any Subscriber shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.

 

- 21 -



--------------------------------------------------------------------------------

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Subscriber exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then at any time prior to
performance by the Company of such obligation such Subscriber may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscribers hereunder or pursuant to any of the other
Transaction Documents or the Subscribers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(p) Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber under any Transaction Document are several and not joint with
the obligations of any other Subscriber, and no Subscriber shall be responsible
in any way for the performance of the obligations of any other Subscriber under
any Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Subscriber pursuant hereto or thereto,
shall be deemed to constitute the Subscribers as, and the Company acknowledges
that the Subscribers do not so constitute, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Subscribers are in any way acting in concert or as a group, and the Company will
not assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and the Company acknowledges that the
Subscribers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and each Subscriber confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Subscriber shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Subscriber to be joined as an
additional party in any proceeding for such purpose.

[Signature Page Follows]

 

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

COMPANY: QUOTIENT LIMITED By:  

 

  Name: D.J.P.E. Cowan   Title:   Chairman & CEO SUBSCRIBER: [•] By:   [•] Its:
  [•] By:  

 

  Name: [•]   Title:   [•]

[Subscription Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE OF SUBSCRIBERS4

 

(1)    (2)      (3)      (4)      (5)     (6)  

Subscriber

   Address and Facsimile Number      Number of New
Ordinary Shares      Number of
Warrant Shares
Upon Exercise of
Warrants      Subscription
Price     Legal Representative’s
Address and Facsimile
Number  

[•]

            $ [ •]   

 

4  [Include new column (5) “Number of Warrant Shares Upon Exercise of Pre-Funded
Warrants” in Subscription Agreements for Subscribers purchasing Pre-Funded
Warrants]



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties. The Company represents and warrants to each
of the Subscribers that (capitalized terms used in this Annex A without
definition have the meanings ascribed to them in the Subscription Agreement to
which this Annex A relates (the “Subscription Agreement”)):

(a) as of the date of the Subscription Agreement, the Company has an authorized
and outstanding capitalization as set forth in the Company’s Quarterly Report on
Form 10-Q for the quarterly period ended June 30, 2017 (the “Q117 10-Q”), and,
as of the Closing Date, the Company shall have an authorized and outstanding
capitalization as set forth in the Q117 10-Q (subject, in each case, to the
issuance of Ordinary Shares upon exercise of share options and warrants
disclosed as outstanding in the SEC Documents (excluding the exhibits thereto),
the grant of options, shares or other awards under incentive compensation plans
described in the SEC Documents (excluding the exhibits thereto), the
subscription of Securities hereunder and the subscription of Securities pursuant
to the Other Subscription Agreements); all of the issued and outstanding shares
in the capital, including the Ordinary Shares, of the Company have been duly
authorized and validly issued and are fully paid and non-assessable, have been
issued in compliance with all applicable securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right; and the certificate of incorporation (or certificate of
incorporation on change of name) of the Company and the articles of association
of the Company, each in the form filed with the SEC, have been heretofore duly
authorized and approved in accordance with the laws of Jersey and are effective
and in full force and effect;

(b) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Jersey, with full corporate power
and authority to own, lease and operate its properties and conduct its business
as described in the SEC Documents;

(c) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, either (i) have a material adverse effect on
the business, properties, management, financial condition, results of operations
or prospects of the Company and the Subsidiaries (as defined below) taken as a
whole, (ii) prevent or materially interfere with consummation of the
transactions contemplated by the Subscription Agreement or (iii) result in the
delisting of the Ordinary Shares from the Principal Market (the occurrence of
any such effect or any such prevention or interference or any such result
described in the foregoing clauses (i), (ii) and (iii) being herein referred to
as a “Material Adverse Effect”);

 

Annex A-1



--------------------------------------------------------------------------------

(d) the Company has no subsidiaries (as defined under the 1933 Act) other than
QBD (QSIP) Limited, a company formed under the laws of Jersey, Quotient
Biodiagnostics, Inc., a Delaware corporation, Alba Bioscience Limited, a company
formed under the laws of Scotland, Quotient BioCampus Limited, a company formed
under the laws of Scotland, and Quotient Suisse SA, a company formed under the
laws of Switzerland (collectively, the “Subsidiaries”); the Company owns all of
the issued and outstanding share capital or capital stock (as applicable) of
each of the Subsidiaries; other than the share capital or capital stock of the
Subsidiaries, the Company does not own, directly or indirectly, any shares in
the capital, shares of stock or any other equity interests or long-term debt
securities of any corporation, firm, partnership, joint venture, association or
other entity; each Subsidiary has been duly incorporated or formed and is
validly existing as a corporation or other entity in good standing under the
laws of its respective jurisdiction of incorporation or formation, with full
power and authority, corporate or otherwise, to own, lease and operate its
properties and to conduct its business as described in the SEC Documents; each
Subsidiary is duly qualified to do business as a foreign corporation or other
entity and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect; all
of the outstanding shares in the capital or shares of capital stock of each of
the Subsidiaries have been duly authorized and validly issued, are fully paid
and non-assessable, have been issued in compliance with all applicable
securities laws, were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right and, except as disclosed in the
SEC Documents, are owned by the Company subject to no security interest, other
encumbrance or adverse claims; and no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligation into shares in the capital, shares of capital stock or ownership
interests in the Subsidiaries are outstanding;

(e) the share capital of the Company, including the Securities, conforms in all
material respects to each description thereof, if any, contained in the SEC
Documents; and, to the extent such Securities are certificated, the certificates
for the New Ordinary Shares are in due and proper form;

(f) there is no franchise, contract or other document of a character required to
be described in the SEC Documents, or to be filed as an exhibit thereto, which
is not described or filed as required;

(g) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective certificate of
incorporation or certificate of incorporation on name change or articles of
association, charter or bylaws or other applicable organizational documents, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the Principal Market), or (E) any
decree, judgment or order applicable to it or any of its properties, except, in
the case of clauses (B), (C) or (D), where such breach, violation, default,
event or right would not, individually or in the aggregate, have a Material
Adverse Effect;

 

Annex A-2



--------------------------------------------------------------------------------

(h) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses, except where the failure to
have or have obtained such licenses, authorizations, consents or approvals or
make such filings would not, individually or in the aggregate, have a Material
Adverse Effect; neither the Company nor any of the Subsidiaries is in violation
of, or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries,
except where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect;

(i) none of the Company or any of the Subsidiaries nor any of its or their
properties or assets has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise) under the laws of Jersey,
Scotland or Switzerland;

(j) Except as described in the SEC Documents, there are no actions, suits,
claims, investigations or proceedings pending or, to the Company’s knowledge,
threatened or contemplated to which the Company or any of the Subsidiaries or
any of their respective directors or officers is or would be a party or of which
any of their respective properties is or would be subject at law or in equity,
before or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the Principal Market), except any such action,
suit, claim, investigation or proceeding which, if resolved adversely to the
Company or any Subsidiary, would not, individually or in the aggregate, have a
Material Adverse Effect;

(k) the financial statements included in the SEC Documents, together with the
related notes and schedules, present fairly the consolidated financial position
of the Company and the Subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in shareholders’
equity of the Company and the Subsidiaries for the periods specified and have
been prepared in all material respects in compliance with the requirements of
the 1934 Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved; the other
financial and accounting data of the Company contained in the SEC Documents are
accurately and fairly presented and prepared on a basis consistent with the
financial statements or the books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
in the SEC Documents that are not included as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
SEC Documents (excluding the exhibits thereto); and all disclosures, if any,
contained in the SEC Documents regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the SEC) comply with Regulation
G of the 1934 Act and Item 10 of Regulation S-K under the 1933 Act, to the
extent applicable;

 

Annex A-3



--------------------------------------------------------------------------------

(l) except as disclosed in the SEC Documents (excluding the exhibits thereto),
each share option granted under any share option plan of the Company or any
Subsidiary (each, a “Stock Plan”) was granted with a per share exercise price no
less than the fair market value per share of the applicable class of share in
the capital or capital stock of the Company or such Subsidiary on the grant date
of such option, and no such grant involved any “back-dating,” “forward-dating,”
or similar practice with respect to the effective date of such grant; except as
would not, individually or in the aggregate, have a Material Adverse Effect,
each such option (i) was granted in compliance with applicable law and with the
applicable Stock Plan(s), (ii) was duly approved by the Board of Directors (or a
duly authorized committee thereof or an officer of the Company or such
Subsidiary duly authorized by the Board of Directors or authorized committee
thereof to make such grants) of the Company or such Subsidiary, as applicable,
and (iii) has been properly accounted for in the Company’s financial statements
in accordance with U.S. generally accepted accounting principles and disclosed
in the Company’s filings with the SEC;

(m) Except as disclosed in the SEC Documents, subsequent to the respective dates
as of which information is given in the SEC Documents, in each case excluding
any amendments or supplements to the foregoing made after the execution of the
Subscription Agreement, there has not been (i) any material adverse change, or
any development involving a prospective material adverse change, in the
business, properties, management, financial condition or results of operations
of the Company and the Subsidiaries taken as a whole, (ii) any transaction which
is material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any change in the share
capital, capital stock or outstanding indebtedness of the Company or any
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the share capital or capital stock of the Company or any Subsidiary;

(n) neither the Company nor any Subsidiary is required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”), nor will they be after giving
effect to the offering and sale of the New Ordinary Shares, the Warrants and the
Pre-Funded Warrants and the application of the proceeds thereof;

(o) based on the projected composition of the Company’s income and fair market
value of its assets, the Company does not expect to be a “passive foreign
investment company” (as defined in Section 1297 of the Code (as defined below)
for its taxable year ended March 31, 2018 or the foreseeable future;

(p) except as disclosed in the SEC Documents, the Company and each of the
Subsidiaries have good and marketable title to all property (real and personal,
excluding for the purposes of this Section 1(p), Intellectual Property (as
defined below)) described in the SEC Documents as being owned by any of them,
free and clear of all liens, claims, security interests or other encumbrances,
except for such liens, claims, security interests or encumbrances as do

 

Annex A-4



--------------------------------------------------------------------------------

not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such Subsidiary; all the property described in the SEC
Documents as being held under lease by the Company or a Subsidiary is held
thereby under valid, subsisting and enforceable leases, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws relating to creditor’s rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought (the “Enforceability Exceptions”);

(q) except as disclosed in the SEC Documents, the Company and the Subsidiaries
own the inventions, patent applications, patents, trademarks (both registered
and unregistered), tradenames, service names, copyrights, trade secrets and
other proprietary information (collectively, “Intellectual Property”) described
in the SEC Documents as being owned by them and own or have obtained valid and
enforceable licenses for, or other rights to use all Intellectual Property
(except that the enforcement thereof may be subject to the Enforceability
Exceptions) used in and necessary for the conduct of their respective businesses
as currently conducted or as currently proposed to be conducted (including the
commercialization of products or services described in the SEC Documents as
under development) (collectively, “Company Intellectual Property”); to the
Company’s knowledge, (i) there are no third parties who have or will be able to
establish rights to any Company Intellectual Property that is described in the
SEC Documents as owned or purported to be owned by the Company or any of the
Subsidiaries, except for, and to the extent of, the ownership rights of any
co-owners of such Company Intellectual Property that are disclosed in the SEC
Documents (excluding the exhibits thereto); (ii) there is no infringement by
misappropriation or other violation by any third parties of any Company
Intellectual Property owned by or exclusively licensed to the Company or any of
the Subsidiaries; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
or any Subsidiary’s rights in or to any Company Intellectual Property, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, proceeding or claim; (iv) neither the Company nor any Subsidiary
has received any notice from, and there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity, enforceability or scope of any Company Intellectual Property, and
the Company is unaware of any facts which could form a reasonable basis for any
such action, suit, proceeding or claim; (v) neither the Company nor any
Subsidiary has received any notice from, and there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any Subsidiary infringes, misappropriates or otherwise violates,
or could, upon the commercialization of any product or service described in the
SEC Documents as under development, infringe, misappropriate or violate any
Intellectual Property of others, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(vi) the Company and the Subsidiaries have complied with the material terms of
each agreement pursuant to which Company Intellectual Property has been licensed
to the Company or any Subsidiary, and all such agreements are in full force and
effect; (vii) to the Company’s knowledge there is no patent or patent
application that contains claims that interfere with the issued or pending
claims of any patents included in the Company Intellectual Property owned by or
exclusively licensed to the Company or any of the Subsidiaries; (viii) the
products described in the SEC Documents as under development by the Company or
the Subsidiaries fall within the scope of the claims of one or more patents
owned

 

Annex A-5



--------------------------------------------------------------------------------

by, or exclusively licensed to, the Company or any Subsidiary; (ix) all patents
and patent applications owned by and, to the Company’s knowledge, exclusively
licensed to the Company and any Subsidiary have been duly and properly filed and
maintained and the Company and the Subsidiaries and, to the Company’s knowledge,
the applicable licensors have complied in all material respects with their duty
of candor and disclosure to the U.S. Patent and Trademark Office (the “PTO”) or
other applicable patent office with respect to all patent applications owned by
or exclusively licensed to the Company or any of the Subsidiaries and included
in the Company Intellectual Property and filed with the PTO or other applicable
patent office; (x) the Company and the Subsidiaries have taken all steps
reasonably necessary to secure their respective interest in the Company
Intellectual Property owned or purported to be owned by the Company or any of
the Subsidiaries, including obtaining all necessary assignments from its
employees, consultants and contractors pursuant to a written agreement; (xi) the
Company and the Subsidiaries have taken reasonable steps in accordance with
normal industry practice to maintain the confidentiality of all material trade
secrets included in any Intellectual Property, and no such Company Intellectual
Property has been disclosed other than to employees, representatives,
independent contractors, collaborators, licensors, licensees, agents and
advisors of the Company and the Subsidiaries who are legally bound to a duty of
confidentiality; (xii) the Company and the Subsidiaries are not a party to or
bound by any options, licenses or agreements with respect to the Intellectual
Property of any other person or entity that are required to be described in the
SEC Documents that are not so described therein; (xiii) all conditions stated in
any license agreement under which Company Intellectual Property is exclusively
licensed to the Company or any Subsidiary that are required to be satisfied in
order for the Company to retain exclusive rights have been timely satisfied;
(xiv) to the Company’s knowledge, the issued patents owned by or exclusively
licensed to the Company or any of the Subsidiaries are valid and enforceable and
the Company is unaware of any facts that would preclude the issuance of a valid
and enforceable patent on any pending patent application owned by the Company or
any of the Subsidiaries; and (xv) except as disclosed in the SEC Documents, no
government funding, facilities or resources of a university, college, other
educational institution or research center was used in the development of any
Company Intellectual Property that is owned or purported to be owned by the
Company or any Subsidiary that would confer upon any governmental agency or
body, university, college, other educational institution or research center any
claim or right in or to any such Company Intellectual Property;

(r) except for matters which would not, individually or in the aggregate, have a
Material Adverse Effect, (i) neither the Company nor any of the Subsidiaries is
engaged in any unfair labor practice, (ii) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or any of the Subsidiaries before the National Labor Relations Board or any
similar foreign body, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, (iii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and
(iv) there has been no violation of any applicable federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws, or the rules and regulations
promulgated thereunder, or any similar applicable foreign law, rule or
regulation, concerning the employees of the Company or any of the Subsidiaries;

 

Annex A-6



--------------------------------------------------------------------------------

(s) the Company and the Subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and each of the Subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any Subsidiary under, or to interfere with or prevent compliance by
the Company or any Subsidiary with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) is the subject of any investigation,
(ii) has received any notice or claim, (iii) is a party to or affected by any
pending or, to the Company’s knowledge, threatened action, suit or proceeding,
(iv) is bound by any judgment, decree or order or (v) has entered into any
agreement, in each case relating to any alleged violation of any Environmental
Law or any actual or alleged release or threatened release or cleanup at any
location of any Hazardous Materials (as defined below) (as used herein,
“Environmental Law” means any applicable federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law,
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials, and “Hazardous
Materials” means any material (including, without limitation, pollutants,
contaminants, hazardous or toxic substances or wastes) that is regulated by or
may give rise to liability under any Environmental Law);

(t) all material tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed (within any applicable time limit extensions
permitted by the relevant tax authority), and all material taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided;

(u) At no time in the past six years has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur material liability under Section 4063 or 4064 of ERISA. No
“welfare benefit plan” as defined in Section 3(1) of ERISA provides or promises,
or at any time provided or promised, retiree health, or other retiree welfare
benefits except to the extent such benefit is fully insured as may be required
by the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
similar state law and except, on a case by case basis, limited extensions of
health insurance benefits to former employees receiving severance payments from
the Company. Each Employee Benefit Plan is and has been operated in compliance
with its terms and all

 

Annex A-7



--------------------------------------------------------------------------------

applicable laws, including but not limited to ERISA and the Code and, to the
knowledge of the Company, no event has occurred and no condition exists that
would subject the Company to any tax, fine, lien, penalty or liability imposed
by ERISA, the Code or other applicable law which would reasonably be expected to
have a Material Adverse Effect. Each Employee Benefit Plan intended to be
qualified under Code Section 401(a) is so qualified and has a favorable
determination or opinion letter from the Internal Revenue Service (the “IRS”)
upon which it can rely, and any such determination or opinion letter remains in
effect and has not been revoked; with respect to each Foreign Benefit Plan, such
Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets, in all material respects, the requirements for such treatment, and (2) if
required to be funded, is funded to the extent required by applicable law; the
Company does not have any obligations under any collective bargaining agreement
with any union. As used in this Annex A, “Code” means the Internal Revenue Code
of 1986, as amended; “Employee Benefit Plan” means any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, including, without limitation, all
stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (x) any current or former employee, director or independent
contractor of the Company or its subsidiaries has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Subsidiaries or (y) the Company or any of the Subsidiaries has had
or has any present or future direct or contingent obligation or liability;
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;
“ERISA Affiliate” means any member of the company’s controlled group as
determined pursuant to Code Section 414(b), (c), (m) or (o); and “Foreign
Benefit Plan” means any Employee Benefit Plan established, maintained or
contributed to outside of the United States of America or which covers any
employee working or residing outside of the United States;

(v) the Company and each of the Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Company and the Subsidiaries and their respective businesses; all
such insurance is fully in force on the date of the Subscription Agreement and
will be fully in force at the time of purchase and each additional time of
purchase, if any; neither the Company nor any Subsidiary has any reason to
believe that it will not be able to (i) renew any such insurance as and when
such insurance expires or (ii) obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted at a cost that would not result in any Material Adverse Effect;

(w) neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
material contracts or agreements referred to or described in the SEC Documents,
or referred to or described in, or filed as an exhibit to, the SEC Documents,
and no such termination or non-renewal has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, by any other party to any such
contract or agreement;

 

Annex A-8



--------------------------------------------------------------------------------

(x) the Company and each of the Subsidiaries have established and maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences;

(y) the Company has established and maintains and evaluates “disclosure controls
and procedures” (as such term is defined in Rules 13a-15 and 15d-15 under the
1934 Act) and “internal control over financial reporting” (as such term is
defined in Rules 13a-15 and 15d-15 under the 1934 Act); such disclosure controls
and procedures are designed to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; the Company’s independent
registered public accountants and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) all significant deficiencies, if any,
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data; and
(ii) all fraud, if any, whether or not material, that involves management or
other employees who have a role in the Company’s internal controls; all
“significant deficiencies” and “material weaknesses” (as such terms are defined
in Rule 1-02(a)(4) of Regulation S-X under the 1933 Act) of the Company, if any,
have been identified to the Company’s independent registered public accountants
and are disclosed in the SEC Documents (excluding the exhibits thereto); since
the end of the Company’s most recent audited fiscal year, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses, and the Company has
taken all necessary actions to ensure that the Company and the Subsidiaries and
their respective officers and directors, in their capacities as such, are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder;

(z) each “forward-looking statement” (within the meaning of Section 27A of the
1933 Act or Section 21E of the 1934 Act) contained in the SEC Documents has been
made or reaffirmed with a reasonable basis and in good faith;

(aa) all statistical or market-related data included in the SEC Documents (other
than that discussed in Section 1(k) of this Annex A) are based on or derived
from sources that the Company reasonably believes to be reliable and accurate,
and the Company has obtained the written consent to the use of such data from
such sources to the extent required;

(bb) neither the Company nor any of the Subsidiaries, nor any director, officer
or employee of the Company or any of the Subsidiaries nor, to the knowledge of
the Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of the Subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in

 

Annex A-9



--------------------------------------------------------------------------------

furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, (the
“Foreign Corrupt Practices Act”) or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any unlawful rebate, payoff, influence payment, kickback or
other unlawful payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws;

(cc) the operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its Subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of the Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened;

(dd) neither the Company nor any of the Subsidiaries, directors, officers or
employees, nor, to the knowledge of the Company, any agent, affiliate or other
person associated with or acting on behalf of the Company or any of the
Subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), and neither the Company nor any of the Subsidiaries are located,
organized or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and Crimea (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the New Ordinary Shares, the
Warrants or the Pre-Funded Warrants hereunder, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person or entity (i) to fund or facilitate any activities of or business with
any person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and the Subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country;

 

Annex A-10



--------------------------------------------------------------------------------

(ee) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except, in each case, as described in the SEC Documents (excluding the
exhibits thereto);

(ff) (i) All dividends and other distributions declared and payable on the share
capital of the Company, now or in the future, may, under the current laws and
regulations of Jersey, be paid in United States Dollars that (subject to any
applicable Sanctions) may be freely transferred out of Jersey; (ii) all such
dividends and other distributions are not or will not be, as the case may be,
subject to withholding or other taxes under the current laws and regulations of
Jersey; and (iii) all such dividends and other distributions under such current
laws and regulations are or will be otherwise free and clear of any other tax
(save for any income tax that may be payable by the recipient of a distribution
who is resident in Jersey), withholding or deduction in Jersey and (subject to
any applicable Sanctions) without the necessity of obtaining any consent,
approval, authorization or order in Jersey;

(gg) each of the Company and its Subsidiaries have submitted and possess, or
qualify for applicable exemptions to, such valid and current registrations,
listings, approvals, clearances, licenses, certificates, authorizations or
permits and supplements or amendments thereto issued or required by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their business, including, without limitation, all such certificates,
authorizations and permits required by the United States Food and Drug
Administration (“FDA”), the United States Department of Health and Human
Services (“HHS”), the European Medicines Agency (“EMA”) or any other state,
federal or foreign agencies or bodies engaged in the regulation of medical
devices (including diagnostic products), biological products, drugs or
biohazardous materials (each, a “Regulatory Agency” and collectively, the
“Regulatory Agencies”), and the Company and its Subsidiaries have not received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such license, certificate, authorization or permit,
except for notices which would not, individually or in the aggregate, have a
Material Adverse Effect;

(hh) the feasibility studies that are described in, or the results thereof which
are referred to in, the SEC Documents were conducted in all material respects in
accordance with standard accepted medical and scientific research procedures;
each description of the results of such studies contained in the SEC Documents
is accurate and complete in all material respects and fairly presents the data
derived from such studies, and the Company and the Subsidiaries have no
knowledge of any other studies or tests or trials the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Documents;

 

Annex A-11



--------------------------------------------------------------------------------

(ii) the Company and its Subsidiaries and, to the Company’s knowledge, the
Company’s and its Subsidiaries’ respective directors, officers, employees, and
agents (while acting in such capacity) are, and at all times prior hereto were,
in material compliance with, all health care laws applicable to the Company, any
of its subsidiaries or any of its or their products or activities, including,
but not limited to, the federal Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C.
Section 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. Section 3729 et
seq.), the administrative False Claims Law (42 U.S.C. Section 1320a-7b(a)), the
Stark law (42 U.S.C. Section 1395nn), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) as amended by the
Health Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), the exclusion laws (42 U.S.C. Section 1320a-7), the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), the
Controlled Substances Act (21 U.S.C. Section 801 et seq.), the Public Health
Service Act (42 U.S.C. Section 201 et seq.), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), the regulations
promulgated pursuant to such laws, and any other state, federal or foreign law,
accreditation standards, regulation, memorandum, opinion letter, or other
issuance which imposes legally binding requirements on the manufacturing,
development, testing, labeling, advertising, marketing or distribution of drugs,
biological products and/or medical devices (including diagnostic products),
kickbacks, patient or program charges, recordkeeping, claims process,
documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health care programs, quality, safety, privacy,
security, licensure, accreditation or any other aspect of providing health care,
clinical laboratory or diagnostics products or services (collectively, “Health
Care Laws”) except, with respect to any of the foregoing, such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received any
notification, correspondence or any other written or oral communication,
including notification of any pending or threatened claim, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
governmental authority, including, without limitation, the FDA, the EMEA, the
United States Federal Trade Commission, the United States Drug Enforcement
Administration (“DEA”), the Centers for Medicare & Medicaid Services, HHS’s
Office of Inspector General, the United States Department of Justice and state
Attorneys General or similar agencies of potential or actual non-compliance by,
or liability of, the Company or any of its Subsidiaries under any Health Care
Laws, except, with respect to any of the foregoing, such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, there are no facts or circumstances
that would reasonably be expected to give rise to material liability of the
Company or any of its Subsidiaries under any Health Care Laws;

(jj) the manufacture by or on behalf of the Company or any of its Subsidiaries
of the Company’s and any Subsidiary’s respective products is being conducted in
compliance in all material respects with all applicable Health Care Laws,
including, without limitation, the FDA’s current good manufacturing practice
regulations at 21 C.F.R. Parts 210, 211, 600 through 680, and 820, and, to the
extent applicable, the respective counterparts thereof promulgated by
governmental authorities in countries outside the United States;

(kk) the Company and its Subsidiaries are complying in all material respects
with all applicable regulatory post-market reporting obligations, including,
without limitation, the FDA’s adverse event reporting requirements at 21 C.F.R.
Parts 310, 314, 600, and 803, and, to the extent applicable, the respective
counterparts thereof promulgated by governmental authorities in countries
outside the United States;

 

Annex A-12



--------------------------------------------------------------------------------

(ll) except as disclosed in the SEC Documents, neither the Company nor any of
its Subsidiaries has had any product, clinical laboratory or manufacturing site
(whether Company-owned or owned by any of its Subsidiaries or a third party
manufacturer for the Company’s or its Subsidiaries’ respective products) subject
to a governmental authority (including FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other governmental authority
notice of inspectional observations, “warning letters,” “untitled letters,”
requests to make changes to the Company’s or any of its Subsidiaries’ respective
products, processes or operations, or similar correspondence or notice from the
FDA or other governmental authority alleging or asserting material noncompliance
with any applicable Health Care Laws. To the Company’s knowledge, neither the
FDA nor any other governmental authority is considering such action;

(mm) except as disclosed in the SEC Documents, there have been no material
recalls, field notifications, field corrections, market withdrawals or
replacements, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notice of action relating to an alleged lack of safety,
efficacy, or regulatory compliance with respect to the Company’s or any of its
Subsidiaries’ respective products (“Safety Notices”); to the Company’s
knowledge, there are no facts that would be reasonably likely to result in (i) a
Safety Notice with respect to the Company’s or any of its Subsidiaries’
respective products or services, (ii) a material change in labeling of any the
Company’s or any of its Subsidiaries’ respective products or services, or
(iii) a material termination or suspension of marketing or testing of any of the
Company’s or any of its Subsidiaries’ respective products or services;

(nn) the Company has not knowingly made any false statements on, or material
omissions from, any applications, approvals, reports or other submissions to any
Regulatory Agency, or in or from any other records and documentation prepared or
maintained to comply with the requirements of any Regulatory Agency relating to
the Company’s or any of its Subsidiaries’ respective products. None of the
Company, any of its Subsidiaries or, to the knowledge of the Company, any
officer, employee or agent of the Company has been convicted of any crime or
engaged in any conduct that would reasonably be expected to result in
(a) debarment under 21 U.S.C. Section 335a or any similar state or foreign law
or regulation or (b) exclusion under 42 U.S.C. Section 1320a-7 or any similar
state or foreign law or regulation, and none of the Company or any such person
has been so debarred or excluded;

(oo) neither the Company nor any of its Subsidiaries has any securities that are
rated by any “nationally recognized statistical rating agency” (as that term is
defined in Section 3(a)(62) of the 1934 Act);

(qq) the issuance and sale of the Securities as contemplated by the Subscription
Agreement will not cause any holder of any shares in the capital of, securities
convertible into or exchangeable or exercisable for shares in the capital of or
options, warrants or other rights to purchase or subscribe for shares in the
capital or any other securities of the Company to have any right to acquire any
securities of the Company;

(rr) the Company has not received any notice from the Principal Market regarding
the delisting of the Ordinary Shares from the Principal Market; and

 

Annex A-13



--------------------------------------------------------------------------------

(ss) neither the Company nor any of the Subsidiaries has incurred any liability
for any finder’s or broker’s fee or agent’s commission in connection with the
execution and delivery of the Subscription Agreement or the consummation of the
transactions contemplated thereby.

 

Annex A-14



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement

 

 

Exh. A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Company Counsel Opinion

 

 

Exh. B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Jersey Counsel Opinion

 

 

Exh. C-1